Title: To Alexander Hamilton from Theodore Sedgwick, 25 February 1799
From: Sedgwick, Theodore
To: Hamilton, Alexander



Phila. 25. feby. 1799
Dear sir

The comee. to whom was refered the Prests. message, nominating Mr. Murray, had a free conversation with him on saturday evening, under the protestation that it should not be mentioned in the report nor considered as a precedent. During the conversation he declared, repeatedly, that to defend the executive against Oligarchic influence, it was indispensable, that he should insist, on a decision on the nomination; and he added, “I have on mature reflection made up my mind, & I will neither withdraw, nor modify the nomination.” He was, however, pleased to Let us know, that, if Murray was negatived, he would then propose a commission, two of the members of which should be Gentlemen within the U.S. That the commission should be joint; but, that by instructions, any two should be authorised to act—and that in no case should the Gentlemen be permitted to leave the country, untill the positive assurances mentioned in his message of the 21st. of June shall have been given. In consequence of these declarations at a meeting of the federal members, it was agreed to reject the nomination. I had already formed a report & was ready to make it when I was privately informed, that he wished I would postpone the report, as he was preparing a message on the subject. That is this moment delivered—is on the principles he had mentioned & the persons named are the Ch. Justice, Patrick Henry & Mr. Murray, This is every thing which, under the circumstances, could be done. I have written the above during debate. I hope it is intelligible. I am sincerely yours
Theodore Sedgwick
Pray is any thing done in my suit against Morris & Wadsworth? Let me know.
 